Exhibit 10.1

 

Up to 575,000 Shares of Common Stock

 

BNCCORP, INC.

 

PLACEMENT AGENCY AGREEMENT

 

September 19, 2005

 

Sandler O’Neill & Partners, L.P.

919 Third Avenue

6th Floor

New York, NY  10022

 

Ladies and Gentlemen:

 

BNCCORP, Inc., a Delaware corporation (the “Company”), and BNC National Bank, a
national banking association headquartered in Bismarck, North Dakota and
wholly-owned subsidiary of the Company (the “Bank Subsidiary”) confirm their
agreement (the “Agreement”) with Sandler O’Neill & Partners, L.P. (the
“Placement Agent”) with respect to the issue and sale by the Company of up to
575,000 shares (the “Shares”) of its common stock, par value $0.01 per share
(the “Common Stock”).  The Shares are to be offered and sold without being
registered under the Securities Act of 1933, as amended (the “1933 Act”), in
reliance upon exemptions therefrom (including any exemptions under the rules and
regulations of the Securities and Exchange Commission (the “Commission”) under
the 1933 Act (the “1933 Act Regulations”)).

 

The Company and the Bank Subsidiary have prepared and delivered to the Placement
Agent copies of a confidential private placement memorandum dated September 14,
2005 (the “Offering Memorandum”) and will deliver to the Placement Agent, not
later than the date of distribution, any supplements to the Offering Memorandum,
as may be reasonably requested, each for use by the Placement Agent in
connection with its solicitation of purchasers of the Shares.  “Offering
Documents” means, with respect to any date or time referred to in this
Agreement, the offering Memorandum, or any amendment or supplement thereto,
including exhibits thereto and any documents incorporated therein by reference,
which has been prepared and delivered by the Company to the Placement Agent in
connection with its solicitation of purchasers of the Shares.

 

SECTION 1.                                Representations and Warranties.

 

(a)                                  The Company and the Bank Subsidiary jointly
and severally represent and warrant to the Placement Agent as of the date hereof
and as of the Closing Time (as defined below), and agree with the Placement
Agent, as follows:

 

(1)                            Similar Offerings.  Except as described in the
Offering Documents, the Company has not, directly or indirectly, solicited any
offer to buy or offered to sell, and will not, directly or indirectly, solicit
any offer to buy or offer to sell, in the United States or to any United States
citizen or resident, any security which is or would be integrated with the sale
of the Shares in a manner that would require the Shares to be registered under
the 1933 Act.

 

--------------------------------------------------------------------------------


 

(2)                            Offering Documents.  The Offering Documents do
not, and at the Closing Time will not, include an untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.

 

(3)                            Independent Auditors.  The auditors of the
Company who certified the consolidated financial statements included in the
Offering Documents are have advised the Company and the Bank in writing that
they are independent public accountants within the meaning of the Code of Ethics
of the American Institute of Certified Public Accountants and a registered
public accounting firm with the Public Company Accounting Oversight Board, and
such auditors are, with respect to the Company, independent certified public
accountants as required by the 1933 Act, the 1933 Act Regulations and Public
Company Accounting Oversight Board (including the rules promulgated by such
entity.

 

(4)                            Financial Statements.  The consolidated financial
statements of the Company, together with the notes, included in the Offering
Documents present fairly, in all material respects, the consolidated statement
of financial condition of the Company and its consolidated subsidiaries at the
respective dates indicated, and the consolidated statements of income and cash
flows of the Company and its consolidated subsidiaries for the respective
periods specified; said financial statements have been prepared in conformity
with generally accepted accounting principles (“GAAP”) in the United States
applied on a consistent basis throughout the periods involved, except as
disclosed in the notes to such financial statements.  The supporting schedules,
if any, included in the Offering Documents present fairly, in all material
respects, the information stated therein, and have been or will be properly
compiled on the bases described therein, and the assumptions used in the
preparation thereof are or will be reasonable and the adjustments used therein
are or will be appropriate to give effect to the transaction and circumstances
referred to therein, and the summary financial data included in the Offering
Documents present fairly, in all material respects, the information shown
therein and have been compiled on a basis consistent with that of the audited
financial statements included in the Offering Documents.

 

(5)                            No Undisclosed Liabilities.  Except as described
in the Offering Documents, neither the Company nor any of its subsidiaries has
any material liability of any kind, contingent or otherwise except for
liabilities incurred in the ordinary course of business since the date of the
most recent balance sheet included in the consolidated financial statement of
the Company included in the Offering Documents.

 

(6)                            No Material Adverse Change.  Since the respective
dates as of which information is given in the Offering Documents, except as
otherwise stated therein, there has not been (A) any material adverse change or
any development (including any change in statutes or regulations affecting the
Company, the Bank Subsidiary or its subsidiaries) which could reasonably be
expected to result in a material adverse change, in the financial condition or
in the earnings, business affairs or business prospects of the Company and its
subsidiaries, whether or not arising in the ordinary course of business (a
“Material Adverse Effect”), (B) any transaction entered into by the Company or
any of the Company’s subsidiaries, other than in the ordinary course of
business, that is material to the Company and its subsidiaries, or (C) any
dividend or distribution, of any kind, declared, paid or made by the Company on
any class of its capital stock.

 

(7)                            Regulatory Enforcement Matters.  Neither the
Company nor any of its subsidiaries is subject or is party to, or has received
any notice or advice that any of

 

2

--------------------------------------------------------------------------------


 

them may become subject or party to any investigation with respect to, any
cease-and-desist order, agreement, consent agreement, memorandum of
understanding or other regulatory enforcement action, proceeding or order with
or by, or is a party to any commitment letter or similar undertaking to, or is
subject to any directive by, or has been a recipient of any supervisory letter
from, or has adopted any board resolutions at the request of, any Regulatory
Agency (as defined below) that currently restricts in any material respect the
conduct of their business or that in any material manner relates to their
capital adequacy, their credit policies, their management or their business
(each, a “Regulatory Agreement”), nor has the Company or any of its subsidiaries
been advised by any Regulatory Agency that it is considering issuing or
requesting any such Regulatory Agreement; and there is no unresolved violation,
or any alleged violation asserted by any Regulatory Agency with respect to any
report or statement relating to any examinations of the Company or any of its
subsidiaries which, in the reasonable judgment of the Company, is expected to
result in a Material Adverse Effect.  As used herein, the term “Regulatory
Agency” means any federal or state agency charged with the supervision or
regulation of depositary institutions, or holding companies of depositary
institutions, or engaged in the insurance of depository institution deposits, or
any court, administrative agency or commission or other governmental agency,
authority or instrumentality having supervisory or regulatory authority with
respect to the Company or any of its subsidiaries.

 

(8)                            Good Standing of the Company.  The Company has
been duly organized and is validly existing as a corporation in good standing
under the laws of the State of Delaware and has full power and authority under
such laws to own, lease and operate its properties and to conduct its business
as now being conducted as described in the Offering Documents and to enter into
and perform its obligations under this Agreement; and the Company is duly
registered as a bank holding company under the Bank Holding Company Act of 1956,
as amended (“BHCA”).

 

(9)                            Good Standing of the Bank Subsidiary.  The Bank
Subsidiary has been duly organized and is validly existing under the laws of the
United States and has full power and authority under such laws to own, lease and
operate its properties and to conduct its business as now being conducted as
described in the Offering Documents; and the Bank Subsidiary’s deposit accounts
are insured up to the applicable limit by the Bank Insurance Fund of the Federal
Deposit Insurance Corporation (“FDIC”) to the fullest extent permitted by law
and the rules and regulations of the FDIC; and no proceeding for the revocation
or termination of such insurance is pending or, to the knowledge of the Company,
threatened.

 

(10)                      Other Subsidiaries.  There are no subsidiaries of the
Company other than the Bank Subsidiary, BNC Capital Trust I, BNC Statutory Trust
II and Bismarck Properties, Inc. and there are no subsidiaries of the Bank
Subsidiary other than BNC Insurance Services, Inc., BNC Asset Management, Inc.
and (the “Other Subsidiaries”).  The Other Subsidiaries have been duly organized
and are validly existing and in good standing under the laws of their
jurisdiction of incorporation and have the power and authority to own, lease and
operate their properties and to conduct their business as described in the
Offering Documents.

 

(11)                      Foreign Qualifications.  The Company and each of its
subsidiaries are duly qualified as foreign entities to transact business and are
each in good standing in each jurisdiction in which such qualification is
required, whether by reason of the

 

3

--------------------------------------------------------------------------------


 

ownership or leasing of property or the conduct of business, except where the
failure to so qualify or be in good standing would not result in a Material
Adverse Effect.

 

(12)                      Capital Stock Duly Authorized and Validly Issued.  All
of the issued and outstanding capital stock of the Company has been duly
authorized and validly issued and is fully paid and nonassessable; all of the
issued and outstanding capital stock of the Bank Subsidiary and each of the
Other Subsidiaries has been duly authorized and validly issued, is fully paid
and nonassessable and is owned by the Company, directly or through subsidiaries,
free and clear of any security interest, mortgage, pledge, lien, encumbrance,
claim or equitable right; and none of the issued and outstanding capital stock
of the Company or its subsidiaries was issued in violation of any preemptive or
similar rights arising by operation of law, the certificate of incorporation,
charter or bylaws of the Company, the Bank Subsidiary or the Other Subsidiaries
or of any agreement to which the Company, the Bank Subsidiary or the Other
Subsidiaries is a party.

 

(13)                      Capitalization.  The authorized, issued and
outstanding capital stock of the Company as of June 30, 2005 is as set forth in
the Offering Documents under the caption of “Capitalization”; there have not
been any subsequent issuances of capital stock of the Company; and, except as
described in the Offering Documents, there has not been any additional long term
(maturity greater than one year) borrowings incurred by the Company.

 

(14)                      Authorization of the Shares.  At the Closing Time, the
Shares will have been duly authorized for issuance by the Company and, when duly
issued and executed and delivered by the Company to the Purchasers (as defined
in Section 2(a)) against payment therefor in accordance with the subscription
agreement therefor, will be validly issued and fully paid and nonassessable
shares of Common Stock; the issuance of the Shares is not subject to preemptive
or other similar rights; and the Shares will conform in all material respects to
the description thereof in the Offering Documents.

 

(15)                      Authorization of Agreement  This Agreement has been
duly authorized, executed and delivered by each of the Company and the Bank
Subsidiary.

 

(16)                      Not an Investment Company.  The Company is not, and
immediately following consummation of the transaction contemplated hereby and
the application of the net proceeds as described in the Offering Documents, the
Company will not be, an “investment company” required to be registered under the
Investment Company Act of 1940, as amended (the “1940 Act”).

 

(17)                      Absence of Defaults and Conflicts.  Neither the
Company nor any of its subsidiaries is in violation of its respective
certificate of incorporation, bylaws or other similar organizational documents,
except to the extent such violation, conflict, breach or default would not
adversely affect the transaction contemplated hereby or have a Material Adverse
Effect.  The Company and each of its subsidiaries have conducted and are
conducting their business so as to comply in all material respects with all
applicable statutes, regulations and administrative and court decrees.  None of
the Company or any of its subsidiaries is in default in the performance or
observance of any obligation, agreement, covenant or condition contained in any
contract, indenture, mortgage, deed of trust, loan or credit agreement, note,
lease or other agreement or instrument to which it is a party or by which it or
any of them may be bound or to which any of its properties or assets is subject
(collectively, “Agreements and Instruments”), except for such defaults under
Agreements and Instruments that would not result in a Material Adverse Effect. 
The execution, delivery and

 

4

--------------------------------------------------------------------------------


 

performance of this Agreement by the Company, the issuance, sale and delivery of
the Shares, the consummation of the transaction contemplated by this Agreement,
and compliance by the Company and the Bank Subsidiary with the terms of this
Agreement have been duly authorized by all necessary corporate action on the
part of the Company and the Bank Subsidiary and do not and will not, whether
with or without the giving of notice or passage of time or both, violate,
conflict with or constitute a breach of, or default or Repayment Event (as
defined below) under, or result in the creation or imposition of any, security
interest, mortgage, pledge, lien, charge, encumbrance, claim or equitable right
upon any properties or assets of the Company or any of its subsidiaries pursuant
to, any of the Agreements and Instruments, except to the extent such violation,
conflict, breach or default would not adversely affect the transactions
contemplated hereby or have a Material Adverse Effect, nor will such action
result in any violation of the provisions of the certificate of incorporation,
charter or bylaws of the Company or any of its subsidiaries or  any violation by
the Company or any of its subsidiaries of any applicable law, statute, rule,
regulation, judgment, order, writ or decree of any government, government
authority, agency or instrumentality or court, domestic or foreign, including,
without limitation, the Board of Governors of the Federal Reserve (“FRB”), the
Office of the Comptroller of the Currency (the “OCC”), and the FDIC, having
jurisdiction over the Company or any of its subsidiaries or their respective
properties or assets (collectively, “Governmental Entities”), except to the
extent such violation, conflict, breach or default would not adversely affect
the transactions contemplated hereby or have a Material Adverse Effect.  As used
herein, a “Repayment Event” means any event or condition which gives the holder
of any note, debenture or other evidence of indebtedness (or any person acting
on such holder’s behalf) the right to require the repurchase, redemption or
repayment of all or a portion of such indebtedness by the Company or any of its
subsidiaries prior to its scheduled maturity.

 

(18)                      Absence of Labor Dispute.  No labor dispute with the
employees of the Company or any of its subsidiaries exists or, to the knowledge
of the executive officers of the Company, is imminent, which, in the reasonable
judgment of the Company, is expected to result in a Material Adverse Effect.

 

(19)                      Absence of Proceedings.  There is no action, suit,
proceeding, inquiry or investigation before or brought by any Governmental
Entity, now pending or, to the knowledge of the Company, threatened against or
affecting the Company or any of its subsidiaries, which, in the reasonable
judgment of the Company, is expected to result in a Material Adverse Effect, or
which in the reasonable judgment of the Company would materially and adversely
affect the properties or assets thereof or the consummation of the transactions
contemplated by this Agreement or the performance by the Company of its
obligations hereunder; the aggregate of all pending legal or governmental
proceedings to which the Company or any of its subsidiaries is a party or of
which any of their respective properties or assets is the subject which are not
described in the Offering Documents, including any ordinary routine litigation
incidental to the business, are not, in the reasonable judgment of the Company,
expected to result in a Material Adverse Effect.

 

(20)                      Absence of Further Requirements.  No filing with, or
authorization, approval, consent, license, order, registration, qualification or
decree of, any Governmental Entity, other than those that have been made or
obtained, is necessary or required for the performance by the Company of its
obligations hereunder, or the consummation by the Company of the transactions
contemplated hereby, except as may be required under federal or state securities
laws.

 

5

--------------------------------------------------------------------------------


 

(21)                      Possession of Licenses and Permits.  Each of the
Company and the subsidiaries of the Company possesses such permits, licenses,
approvals, consents and other authorizations (collectively, “Governmental
Licenses”) issued by the appropriate Governmental Entities necessary to conduct
the business now operated by them, and each of the Company and the subsidiaries
of the Company is in compliance with the terms and conditions of all such
Governmental Licenses, except where the failure to so possess or to so comply
would not, singly or in the aggregate, have a Material Adverse Effect; all of
the Governmental Licenses are valid and in full force and effect, except when
the invalidity of such Governmental Licenses or the failure of such Governmental
Licenses to be in full force and effect would not have a Material Adverse
Effect; and none of the Company or any subsidiaries of the Company has received
any written notice of proceedings relating to the revocation or modification of
any such Governmental Licenses which, singly or in the aggregate, in the
reasonable judgment of the Company, is expected to result in a Material Adverse
Effect.

 

(22)                      Title to Property.  Each of the Company and the
subsidiaries of the Company has good and marketable title to all of their
respective real and personal properties owned by them, in each case free and
clear of all liens, encumbrances and defects, except as stated in the Offering
Documents, or such as would not result in a Material Adverse Effect; and all of
the leases and subleases under which the Company or any subsidiary holds
properties, are in full force and effect, except where the failure of such
leases and subleases to be in full force and effect individually or in the
aggregate, would not have a Material Adverse Effect, and none of the Company or
any subsidiaries of the Company has any written notice of any claim that has
been asserted by anyone adverse to the rights of the Company or any subsidiaries
of the Company under any of the leases or subleases mentioned above, or
affecting or questioning the rights of such entity to the continued possession
of the leased or subleased premises under any such lease or sublease, except for
any such claim which, in the reasonable judgment of the Company, singly or in
the aggregate,  is not expected to result in a Material Adverse Effect.

 

(23)                      Intellectual Property.  Each of the Company and the
subsidiaries of the Company owns or possesses, or can acquire on reasonable
terms, adequate patents, patent rights, licenses, inventions, copyrights, know
how (including trade secrets and other unpatented and/or unpatentable
proprietary or confidential information, systems or procedures), trademarks,
service marks, trade names or other intellectual property (collectively,
“Intellectual Property”) presently employed by them in connection with the
business now operated by them or reasonably necessary in order to conduct such
business, except to the extent the failure to so own, possess or be able to
obtain such Intellectual Property would not have a Material Adverse Effect; and
neither the Company nor any of the Company’s subsidiaries has received any
notice or is otherwise aware of any infringement of or conflict with asserted
rights of others with respect to any Intellectual Property or of any facts or
circumstances which would render any Intellectual Property invalid or inadequate
to protect the interest of the Company or any of its subsidiaries therein, which
infringement or conflict (if the subject of any unfavorable decision, ruling or
finding) or invalidity or inadequacy, singly or in the aggregate, in the
reasonable judgment of the Company, is likely to result in a Material Adverse
Effect.

 

(24)                      Payment of Taxes.  The Company has filed all foreign,
federal, state and local tax returns that are required to be filed or has
requested extensions thereof (except in any case in which the failure so to file
would not have a Material Adverse Effect) and has paid all taxes required to be
paid by it and any other assessment, fine or penalty

 

6

--------------------------------------------------------------------------------


 

levied against it, to the extent that any of the foregoing is due and payable,
except for any such assessment, fine or penalty that is currently being
contested in good faith or would not result in a Material Adverse Effect.

 

(25)                      Insurance.  The Company and each of its subsidiaries
are insured for reasonable amounts by insurance companies with an A.M. Best
rating of A- or better against such losses and risks and in such amounts as are
prudent and customary in the businesses in which they are engaged; all policies
of insurance and fidelity or surety bonds insuring the Company or any of its
subsidiaries or their respective businesses, assets, employees, officers and
directors are in full force and effect in all material respects; the Company and
its subsidiaries are in compliance with the terms of such policies and
instruments in all material respects; there are no claims by the Company or any
of its subsidiaries under any such policy or instrument as to which any
insurance company is denying liability or defending under a reservation of
rights clause; neither the Company nor any of its subsidiaries has been refused
any insurance coverage sought or applied for; and neither the Company nor any of
its subsidiaries has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not result in a Material Adverse Effect.

 

(26)                      Payment of Dividends.  No subsidiary of the Company is
currently prohibited, directly or indirectly, from paying any dividends to the
Company, from making any other distribution on such subsidiary’s capital stock,
from repaying to the Company any loans or advances to such subsidiary from the
Company or from transferring any of such subsidiary’s property or assets to the
Company or any other subsidiary of the Company, except as described in the
Offering Documents and as such subsidiaries may be limited by regulations issued
by Regulatory Agencies of general applicability.

 

(27)                      Internal Control.  The Company and each of its
subsidiaries have established and maintain adequate internal control over
financial reporting and such internal control over financial reporting has not
been changed during the Company’s last fiscal quarter in any way that materially
affected, or is reasonably likely to materially affect, the Company’s internal
control over financial reporting.  The Company’s independent registered public
accountants and the Audit Committee of the Board of Directors have been advised
of: (i) any known significant deficiencies in the design or operation of
internal controls which could adversely affect the Company’s ability to record,
process, summarize, and report financial data and (ii) any known fraud, whether
or not material, that involves management or other employees who have a role in
the Company’s internal controls; and such deficiencies or fraud have either been
disclosed in the Offering Documents or will not result in a Material Adverse
Effect.

 

(28)                      Environmental.  The Company and each of its
subsidiaries (i) are in compliance with any and all applicable foreign, federal,
state and local laws and regulations relating to the protection of human health
and safety, the environment or hazardous or toxic substances or wastes,
pollutants or contaminants (“Environmental Laws”), (ii) have received and are in
compliance with all permits, licenses or other approvals required of them under
applicable Environmental Laws to conduct their respective businesses and
(iii) have not received any written notice of any actual or potential liability
for the investigation or remediation of any disposal or release of hazardous or
toxic substances or wastes, pollutants or contaminants, except where such
non-compliance with Environmental Laws, failure to receive required permits,
licenses or other approvals, or liability would not, individually or in

 

7

--------------------------------------------------------------------------------


 

the aggregate, result in a Material Adverse Effect.  Except as described in the
Offering Documents, neither the Company nor any of the subsidiaries has been
named as a “potentially responsible party” under the Comprehensive Environmental
Response, Compensation, and Liability Act of 1980, as amended.

 

(29)                      ERISA.  Each of the Company and its subsidiaries has
fulfilled, in all material respects, its obligations, if any, under the minimum
funding standards of Section 302 of the United States Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), and the regulations promulgated
thereunder with respect to each “plan” (as defined in Section 3(3) of ERISA and
the regulations thereunder), which is maintained by the Company and its
subsidiaries for their employees, and each such plan is in compliance in all
material respects with the presently applicable provisions of ERISA and the
regulations thereunder.  The Company and its subsidiaries have not incurred any
unpaid liability under Title IV of ERISA to the Pension Benefit Guaranty
Corporation (other than for the payment of premiums in the ordinary course) or
to any such plan.

 

(30)                      Disclosure Controls.  The Company has established and
maintains disclosure controls and procedures (as such term is defined in
Rule 13a-15(e) and 15d-15(e) under the Securities Exchange Act of 1934, as
amended (the “1934 Act”)); and such disclosure controls and procedures are
designed to ensure that material information relating to the Company is made
known to the Company’s Chief Executive Officer and its Chief Financial Officer
by others within the Company to allow timely decisions regarding disclosures.

 

(31)                      Foreign Corrupt Practices Act.  The operations of the
Company and the Bank Subsidiary are and have been conducted at all times in
compliance in all material respects with applicable financial recordkeeping and
reporting requirements of the Currency and Foreign Transactions Reporting Act of
1970, as amended, also known as the Bank Secrecy Act, the money laundering
statues of all applicable jurisdictions, the rules and regulations thereunder
and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any Governmental Entity having jurisdiction over the
Company or the Bank Subsidiary (collectively, the “Money Laundering Laws”) and
no action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or the Bank Subsidiary
with respect to the Money Laundering Laws is pending or, to the knowledge of the
Company, threatened.  Neither the Company, the Bank Subsidiary, nor, to the
knowledge of the Company, any director, officer, agent, employee or other person
associated with or acting on behalf of the Company or the Bank Subsidiary has
(A) used any corporate funds for any unlawful contribution, gift, entertainment
or other unlawful expenses relating to political activity; (B) made any direct
or indirect unlawful payment to any foreign or domestic government official or
employee; (C) violated or is in violation of any provision of the Foreign
Corrupt Practices Act of 1977; (D) made any bribe, rebate, payoff, influence
payment, kickback or other unlawful payment; or (E) made any payment of funds to
the Company or the Bank Subsidiary or received or retained funds in violation of
any law, rule or regulation.

 

(32)                      NASD Affiliations.  To the knowledge of the Company,
there are no affiliations or associations (as such terms are defined by the
National Association of Securities Dealers, Inc. (“NASD”)) between any member of
the NASD and any of the Company’s officers or directors.

 

8

--------------------------------------------------------------------------------


 

(33)                      Stabilization.  The Company has not taken and will not
take, directly or indirectly, any action designed to, or that might be
reasonably expected to, cause or result in stabilization or manipulation of the
price of the Shares.

 

(34)                      No General Solicitation.  Neither the Company nor any
of their Affiliates (as defined in Rule 501(b) under the 1933 Act) or any person
acting on its or any of their behalf (other than the Placement Agent, as to whom
the Company and the Bank Subsidiary make no representation) has engaged or will
engage, in connection with the offering of the Shares, in any form of general
solicitation or general advertising within the meaning of Rule 502(c) under the
1933 Act.

 

(35)                      No Registration.  It is not necessary in connection
with the offer, sale and delivery of the Shares by the Company in the manner
contemplated by this Agreement to register the Shares under the 1933 Act.

 

(b)                                 Any certificate signed by any duly
authorized officer of the Company or any of its subsidiaries and delivered to
the Placement Agent or to counsel for the Placement Agent shall be deemed a
representation and warranty by the Company or its subsidiaries to the Placement
Agent as to the matters covered thereby.

 

SECTION 2.                                Sale and Delivery of the Shares;
Closing.

 

(a)                                  On the basis of the representations and
warranties herein contained and subject to the terms and conditions herein set
forth, the Company agrees to sell an aggregate of up to 575,000 Shares to the
persons who have duly filled out the Subscription Agreement included in the
Offering Documents which has been accepted by the Company (collectively, the
“Purchasers”), at a price per Share which shall be set forth in the Subscription
Agreement.

 

(b)                                 Deliveries of certificates for the Shares
shall be made at the offices of Barack Ferrazzano Kirschbaum Perlman & Nagelberg
LLP, 333 W. Wacker Drive, Suite 2700, Chicago, Illinois 60606, or such other
place as may be agreed to by the Placement Agent and the Company, on such date
and at such time as shall be agreed upon by the Placement Agent and the Company
(such time and date of delivery being herein called the “Closing Time”).  Each
Purchaser shall pay the purchase price for the Shares subscribed for by wire
transfer of immediately available funds to an escrow account maintained by an
escrow agent to be designated by the Company and the Placement Agent and
identified in the Subscription Agreement at least two (2) business days
preceding the Closing Time.

 

(c)                                  The Placement Agent, relying on the
representations and warranties given by each of the Company and the Bank
Subsidiary herein, hereby undertakes, subject to and in accordance with the
provisions of this Agreement, to act as agent for the Company and, in such
capacity, to use its best efforts to procure qualified subscribers to subscribe
for or purchase an aggregate of up to 575,000 Shares.  The Company expressly
acknowledges and agrees that the Placement Agent’s obligations hereunder are on
a best efforts basis only and that the execution of this Agreement does not
constitute a commitment by the Placement Agent to purchase the Shares and does
not ensure the successful placement of the Shares or any portion thereof or the
success of Placement Agent with respect to securing any other financing on
behalf of the Company.  As compensation to the Placement Agent for its
commitments hereunder, the Company hereby agrees to pay at the Closing Time to
the Placement Agent in

 

9

--------------------------------------------------------------------------------


 

immediately available funds a commission of 7.00% of the gross proceeds from the
sale of the Shares.

 

(d)                                 In performing its duties under this
Agreement, the Placement Agent shall be entitled to rely upon any written
notice, signature or other writing which the Placement Agent shall in good faith
believe to be genuine and to be signed or presented by a proper party or
parties.  The Placement Agent may rely upon any opinions or certificates or
other documents delivered by the Company, the Bank Subsidiary or its counsel or
designees to it.

 

SECTION 3.                                Covenants of the Company and the Bank
Subsidiary.  The Company and the Bank Subsidiary covenant with the Placement
Agent as follows:

 

(a)                                  Offering Documents.  The Company and the
Bank Subsidiary, as promptly as possible, will furnish to the Placement Agent,
without charge, such number of copies of the Offering Memorandum and any
amendments and supplements thereto as the Placement Agent may reasonably
request.

 

(b)                                 Notice and Effect of Material Events.  Prior
to the Closing Time, the Company and the Bank Subsidiary will immediately notify
the Placement Agent, and confirm such notice in writing, of (x) any filing made
by the Company and the Bank Subsidiary of information relating to the offering
of the Shares with any regulatory body in the United States, and (y) any
Material Adverse Effect, which, in the reasonable judgment of the Company
(i) makes any statement in the Offering Documents false or misleading or (ii) is
not disclosed in the Offering Documents.  In such event or if during such time
any event shall occur as a result of which it is necessary, in the reasonable
judgment of the Company, its counsel or the Placement Agent or counsel to such
Placement Agent, to amend or supplement the Offering Memorandum in order that
the Offering Memorandum not include any untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements therein
not misleading in the light of the circumstances then existing, the Company will
amend or supplement the Offering Memorandum by preparing and furnishing to the
Placement Agent an amendment or amendments of, or a supplement or supplements
to, the Offering Memorandum (in form and substance satisfactory in the
reasonable opinion of counsel for the Placement Agent) so that, as so amended or
supplemented, the Final Offering Memorandum will not include an untrue statement
of a material fact or omit to state a material fact necessary in order to make
the statements therein, in the light of the circumstances existing at the time
it is delivered to a Subsequent Purchaser, not misleading.

 

(c)                                  Amendment to Offering Documents.  The
Company and the Bank Subsidiary will advise the Placement Agent promptly of any
proposal to amend or supplement the Offering Documents and will not effect such
amendment or supplement without the prior written consent of the Placement Agent
(which such consent may not be unreasonably withheld, conditioned or delayed). 
Neither the consent of the Placement Agent nor such Placement Agent’s delivery
of any such amendment or supplement shall constitute a waiver of any of the
conditions set forth in Section 5 hereof.

 

(d)                                 Blue Sky Qualifications.  The Company will
use its reasonable best efforts, in cooperation with the Placement Agent, to
qualify the Shares for offering and sale under the applicable securities laws of
such states and other jurisdictions (domestic or foreign) as the Placement
Agreement may designate and to maintain such qualifications in effect for a
period of not less than one year from the later of the date of the Offering
Memorandum or any amendment or supplement thereto; provided, however, that the
Company shall not be

 

10

--------------------------------------------------------------------------------


 

obligated to file any general consent to service of process or to qualify as a
foreign corporation or as a dealer in securities in any jurisdiction in which it
is not so qualified or to subject itself to taxation in respect of doing
business in any jurisdiction in which it is not otherwise so subject.  In each
jurisdiction in which the Shares have been so qualified, the Company will file
such statements and reports as may be required by the laws of such jurisdiction
to continue such qualification in effect for a period of not less than one year
from the later of the date of the Offering Memorandum or any amendment or
supplement thereto.

 

(e)                                  Use of Proceeds.  The Company and the Bank
Subsidiary will use the proceeds received by it from the sale of the Shares as
described in the Offering Memorandum.

 

(f)                                    Listing.  The Company will use its
reasonable best efforts to effect and maintain the quotation of the Common Stock
on the Nasdaq National Market and will file with the Nasdaq National Market all
documents and notices required by the Nasdaq National Market of companies that
have securities that are traded in the over-the-counter market and quotations
for which are reported by the Nasdaq National Market.

 

(g)                                 Lock-Up.  Except under any benefit plan or
arrangement maintained by or on behalf of the Company or its subsidiaries,
during the 180-day period after the Closing Time, the Company will not, without
the prior written consent of the Placement Agent, directly or indirectly, issue,
sell, offer or agree to sell, grant any option for the sale of, or otherwise
dispose of, Common Stock, any security convertible into, exchangeable or
exercisable for Common Stock or any equity security substantially similar to the
Common Stock.

 

(h)                                 Reporting Requirements.  The Company will
comply with the 1933 Act, the 1933 Act Regulations, the 1934 Act and the
1934 Act Regulations so as to permit the completion of the distribution of the
Securities as contemplated in this Placement Agreement and the Offering
Memorandum.  The Company, during and after the period of the Private Placement,
will file all documents required to be filed with the Commission pursuant to the
1934 Act within the time periods required by the 1934 Act and the 1934 Act
Regulations.

 

SECTION 4.                                Payment of Expenses.

 

(a)                                  Expenses.  The Company will pay all
expenses incident to the performance of its obligations under this Agreement,
including, without limitation, (i) the cost of obtaining all regulatory
approvals; (ii) the cost of preparation, printing and delivery of such documents
as may be required in connection with the offering, purchase, sale and delivery
of the Shares; (iii) the cost of preparing, including printing and distributing,
the Offering Documents; (iv) the costs of blue sky qualification (including fees
and expenses of blue sky counsel to the Placement Agent) of the Shares in the
various states; and (v) all fees and disbursements of the Company’s counsel,
accountants, agents and other advisors.  In the event the Placement Agent incurs
any such fees and expenses on behalf of the Company, the Company will reimburse
the Placement Agent for such fees and expenses whether or not the transactions
contemplated hereby are consummated.

 

(b)                                 In addition to the expenses to be borne by
the Company under paragraph (a) above, the Company shall reimburse the Placement
Agent, upon request made from time to time, for its reasonable out-of-pocket
expenses incurred in connection with the transaction contemplated hereby,
regardless of whether such transactions are consummated, including, without
limitation, reasonable legal fees and disbursements of Barack Ferrazzano
Kirschbaum

 

11

--------------------------------------------------------------------------------


 

Perlman & Nagelberg LLP, counsel for the Placement Agent, and reasonable
out-of-pocket marketing, syndication and travel expenses.

 

SECTION 5.                                Conditions of Placement Agent’s
Obligations.  The Company and the Placement Agent agree that the obligations of
the Placement Agent hereunder are subject to the accuracy of the representations
and warranties of the Company and the Bank Subsidiary contained in Section 1
hereof or in certificates of any officer of the Company or any of its
subsidiaries delivered pursuant to the provisions hereof, to the performance by
the Company and the Bank Subsidiary of their obligations hereunder, and to the
following further conditions:

 

(a)                                  Opinion of Counsel for Company and the Bank
Subsidiary.  At the Closing Time, the Placement Agent shall have received the
favorable opinion, dated as of the Closing Time, of Jones, Walker, Waechter,
Poitevent, Carrère & Denègre, L.L.P., counsel for the Company and the Bank
Subsidiary, in form and substance reasonably satisfactory to counsel for the
Placement Agent, and in substantially the form annexed hereto as Exhibit A. 
Such counsel may state that, insofar as such opinion involves factual matters,
they have relied, to the extent they deem proper, upon certificates of officers
of the Company or any of its subsidiaries and certificates of public officials.

 

(b)                                 Opinion of Counsel for Placement Agent.  At
the Closing Time, the Placement Agent shall have received the favorable opinion,
dated as of the Closing Time, of Barack Ferrazzano Kirschbaum Perlman &
Nagelberg LLP, counsel for the Placement Agent, with respect to the
incorporation and legal existence of the Company, the issuance of the Shares,
the disclosure in the Offering Documents and other related matters as the
Placement Agent may require.  Such counsel may also state that, insofar as such
opinion involves factual matters, they have relied, to the extent they deem
proper, upon certificates of Shares, officers of the Company or any of its
subsidiaries and public officials.

 

(c)                                  Certificates.  At the Closing Time, there
shall not have been, since the date hereof or since the respective dates as of
which information is given in the Offering Documents, any Material Adverse
Effect, and the Placement Agent shall have received a certificate of the
President and Chief Executive Officer of the Company and of the Chief Financial
Officer of the Company, dated as of the Closing Time, to the effect that
(i) there has been no such Material Adverse Effect, (ii) the representations and
warranties in Section 1 hereof were true and correct when made and are true and
correct with the same force and effect as though expressly made at and as of the
Closing Time, and (iii) the Company and the Bank Subsidiary have complied with
all agreements and satisfied all conditions on their part to be performed or
satisfied at or prior to the Closing Time.

 

(d)                                 Officers’ Certificate.  At the Closing Time,
the Placement Agent shall have received a certificate of the President and Chief
Executive Officer of the Company and of the Bank Subsidiary and the Chief
Financial Officer of the Company and of the Bank Subsidiary, dated as of Closing
Time, to the effect that (i) they have reviewed the contents of the Offering
Documents; (ii) based on each of their knowledge, the Offering Documents do not
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements made therein, in light of the
circumstances under which such statements were made, not misleading; and
(iii) based on each of their knowledge, the financial statements and other
financial information included in the Offering Memorandum fairly present in all
material respects the financial condition and results of operations of the

 

12

--------------------------------------------------------------------------------


 

Company and its subsidiaries as of and for the dates and periods presented in
the Offering Documents.

 

(e)                                  Independent Auditors’ Comfort Letter.  At
the time of the execution of this Agreement, the Placement Agent shall have
received a letter from each of KPMG, LLP (the “Company Independent Auditor”),
dated such date, in form and substance reasonably satisfactory to the Placement
Agent, containing statements and information of the type ordinarily included in
accountants’ “comfort letters” to placement agents in private placements with
respect to the financial statements and certain financial information included
in the Offering Documents.

 

(f)                                    Bring-down Comfort Letter.  At the
Closing Time, the Placement Agent shall have received from the Company
Independent Auditor a letter, dated as of the Closing Time, to the effect that
they reaffirm the statements made in the letter furnished pursuant to
subsection (e) of this Section, except that the specified date referred to shall
be a date not more than three business days prior to the Closing Time.

 

(g)                                 Lock-up Agreements.  At the date of this
Placement Agreement, the Placement Agent shall have received an agreement
substantially in the form of Exhibit B hereto signed by the persons listed on
Schedule A hereto.

 

(h)                                 Additional Documents.  At the Closing Time,
counsel for the Placement Agent shall have been furnished such documents and
opinions as they may reasonably require for the purpose of enabling them to pass
upon the issuance and sale of the Shares as herein contemplated, or in order to
evidence the accuracy of any of the representations or warranties of the Company
and the Bank Subsidiary, or the fulfillment of any of the conditions, herein
contained; and all proceedings taken by the Company and the Bank Subsidiary in
connection with the issuance and sale of the Shares as herein contemplated shall
be satisfactory in form and substance to the Placement Agent and counsel for the
Placement Agent.

 

(i)                                     Termination of Agreement.  If any
condition specified in this Section shall not have been fulfilled when and as
required to be fulfilled, this Agreement may be terminated by the Placement
Agent by notice to the Company and the Bank Subsidiary at any time at or prior
to the Closing Time, and such termination shall be without liability of any
party to any other party except as provided in Section 4 hereof and except that
Section 6 and 7 hereof shall survive any such termination and remain in full
force and effect.

 

SECTION 6.                                Indemnification.

 

(a)                                  Indemnification of Placement Agent.  The
Company and the Bank Subsidiary agree to jointly and severally indemnify and
hold harmless: (x) the Placement Agent; (y) each person, if any, who controls
(within the meaning of Section 15 of the 1933 Act or Section 20 of the 1934 Act)
the Placement Agent (each such person, a “controlling person”); and (z) the
respective partners, directors, officers, employees and agents of the Placement
Agent or any such controlling person as follows:

 

(1)                            against any and all loss, liability, claim,
damages and expense whatsoever, as incurred, relating to or arising out of, or
based upon, in whole or in part, (A) any untrue statement or alleged untrue
statement of a material fact included in the Offering Memorandum, or the
omission or alleged omission therefrom of a material fact necessary in

 

13

--------------------------------------------------------------------------------


 

order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; (B) any untrue statement or alleged untrue
statement of material fact contained in any information or documents executed in
favor of or furnished or made available to the Placement Agent by the Company
and the Bank Subsidiary; (C) any omission or alleged omission to state in any
information or documents executed in favor of or furnished or made available to
the Placement Agent by the Company and the Bank Subsidiary a material fact
necessary to make the statements therein not misleading; or (D) the breach or
alleged breach of any representation, warranty and agreement of the Company and
the Bank Subsidiary contained herein;

 

(2)                            against any and all loss, liability, claim,
damage and expense whatsoever, as incurred, to the extent of the aggregate
amount paid in settlement of any litigation, or any investigation or proceeding
by any governmental agency or body, commenced or threatened, or of any claim
whatsoever based upon any such untrue statement or omission, or any such alleged
untrue statement or omission, or breach or alleged breach of any such
representation, warranty or agreement; provided that (subject to
Section 6(d) hereof) any such settlement is effected with the written consent of
the Company and the Bank Subsidiary; and

 

(3)                            against any and all expense whatsoever, as
incurred (including the fees and disbursements of counsel chosen by the
Placement Agent), reasonably incurred in investigating, preparing or defending
against any litigation, or any investigation or proceeding by any governmental
agency or body, commenced or threatened, or any claim whatsoever based upon any
such untrue statement or omission, or any such alleged untrue statement or
omission, or breach or alleged breach of any such representation, warranty or
agreement, to the extent that any such expense is not paid under (1) or
(2) above;

 

provided, however, that this indemnity agreement shall not apply to any loss,
liability, claim, damage or expense (A) to the extent arising out of any untrue
statement or omission or alleged untrue statement or omission made in reliance
upon and in conformity with written information furnished to the Company by the
Placement Agent or their counsel expressly for use in the Offering Documents (or
any amendment or supplement thereto) (the “Placement Agent’s Information”) or
(B) which is found by a final unappealable order of a court with jurisdiction
over the matter to have been directly caused by the gross negligence or willful
misconduct of the Placement Agent.

 


(4)                            NOTWITHSTANDING THE FOREGOING, THE
INDEMNIFICATION PROVIDED FOR IN THIS PARAGRAPH (A) SHALL NOT APPLY TO THE BANK
SUBSIDIARY TO THE EXTENT THAT SUCH INDEMNIFICATION BY THE BANK SUBSIDIARY IS
FOUND IN A FINAL, NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION
TO CONSTITUTE A VIOLATION OF ANY FINANCIAL INSTITUTION LAW OR REGULATION
APPLICABLE TO NATIONAL BANKS AND THE BANK SUBSIDIARY, INCLUDING IF SUCH
INDEMNIFICATION IS SO FOUND TO CONSTITUTE A COVERED TRANSACTION UNDER 23A OF THE
FEDERAL RESERVE ACT.  FURTHER, THE INDEMNIFICATION PROVIDED FOR IN THIS
PARAGRAPH (A) SHALL BE THE SOLE AND EXCLUSIVE REMEDY AGAINST THE BANK SUBSIDIARY
WITH RESPECT TO ANY BREACH OF THIS AGREEMENT.  THIS SECTION 6(A)(4) DOES NOT, IN
ANY MANNER, LIMIT ANY ACTIONS, RECOURSE OR REMEDIES THE PLACEMENT AGENT MAY SEEK
TO ENFORCE AGAINST THE COMPANY OR ANY ENTITY OR PERSON OTHER THAN THE BANK
SUBSIDIARY.


 

(b)                                 Indemnification of Offerors, Directors,
Officers and Employees.  The Placement Agent agrees to indemnify and hold
harmless the Company, the Bank Subsidiary, and their direct and indirect
subsidiaries, their respective directors, officers and employees,

 

14

--------------------------------------------------------------------------------


 

and each person, if any, who controls the Company, or its subsidiaries within
the meaning of Section 15 of the 1933 Act or Section 20 of the 1934 Act against
any and all loss, liability, claim, damage and expense described in the
indemnity contained in Section 6(a) above, as incurred, but only with respect to
untrue statements or omissions, or alleged untrue statements or omissions, made
in conformity with the Placement Agent’s Information.

 

(c)                                  Actions against Parties; Notification. 
Each indemnified party shall give notice as promptly as reasonably practicable
to each indemnifying party of any action commenced against it in respect of
which indemnity may be sought hereunder, but failure to so notify an
indemnifying party shall not relieve such indemnifying party from any liability
hereunder to the extent it is not materially prejudiced as a result thereof, and
in any event shall not relieve it from any liability which it may have otherwise
than on account of this indemnity agreement.  In the case of parties indemnified
pursuant to Section 6(a) above, counsel to the indemnified parties shall be
selected by the Placement Agent, and, in the case of parties indemnified
pursuant to Section 6(b) above, counsel to the indemnified parties shall be
selected by the Company and the Bank Subsidiary.  An indemnifying party may
participate at its own expense in the defense of any such action; provided,
however, that counsel to the indemnifying party shall not (except with the
consent of the indemnified party) also be counsel to the indemnified party.  In
no event shall the indemnifying parties be liable for fees and expenses of more
than one counsel (in addition to any local counsel) separate from their own
counsel for all indemnified parties in connection with any one action or
separate but similar or related actions in the same jurisdiction arising out of
the same general allegations or circumstances.  No indemnifying party shall,
without the prior written consent of the indemnified parties, settle or
compromise or consent to the entry of any judgment with respect to any
litigation, or any investigation or proceeding by any governmental agency or
body, commenced or threatened, or any claim whatsoever in respect of which
indemnification or contribution could be sought under this Section 6 or
Section 7 hereof (whether or not the indemnified parties are actual or potential
parties thereto), unless such settlement, compromise or consent (i) includes an
unconditional release of each indemnified party from all liability arising out
of such litigation, investigation, proceeding or claim and (ii) does not include
a statement as to or an admission of fault, culpability or a failure to act by
or on behalf of any indemnified party.

 

(d)                                 Settlement without Consent if Failure to
Reimburse.  If at any time an indemnified party shall have validly requested an
indemnifying party to reimburse the indemnified party for fees and expenses of
counsel, such indemnifying party agrees that it shall be liable for any
settlement of the nature contemplated by Section 6(a)(2) effected without its
written consent if (i) such settlement is entered into more than 45 days after
receipt by such indemnifying party of the aforesaid request, (ii) such
indemnifying party shall have received notice of the terms of such settlement at
least 30 days prior to such settlement being entered into and (iii) such
indemnifying party shall not have reimbursed such indemnified party in
accordance with such request prior to the date of such settlement.

 

SECTION 7.                                Contribution.  In order to provide for
just and equitable contribution in circumstances under which the indemnification
provided for in Section 6 hereof is for any reason held to be unenforceable by
an indemnified party in respect of any losses, liabilities, claims, damages or
expenses referred to therein, then each indemnifying party shall contribute to
the aggregate amount of such losses, liabilities, claims, damages and expenses
incurred by such indemnified party, as incurred, (i) in such proportion as is
appropriate to reflect the relative benefits received by the Company and the
Bank Subsidiary, on the one hand, and the Placement Agent, on the other hand,
from the offering of the Shares pursuant to this Agreement or (ii) if the
allocation provided by clause (i) is not permitted by applicable

 

15

--------------------------------------------------------------------------------


 

law, in such proportion as is appropriate to reflect not only the relative
benefits referred to in clause (i) above but also the relative fault of the
Company and the Bank Subsidiary, on the one hand, and the Placement Agent, on
the other hand, in connection with the statements or omissions which resulted in
such losses, liabilities, claims, damages or expenses, as well as any other
relevant equitable considerations.

 

The relative benefits received by the Company and the Bank Subsidiary, on the
one hand, and the Placement Agent, on the other hand, in connection with the
offering of the Shares pursuant to this Agreement shall be deemed to be in the
same respective proportions as the total net proceeds from the offering of the
Shares pursuant to this Agreement (before deducting expenses) received by the
Company and the Bank Subsidiary and the total commission received by the
Placement Agent bear to the aggregate initial offering price of the Shares.

 

The relative fault of the Company and the Bank Subsidiary, on the one hand, and
the Placement Agent, on the other hand, shall be determined by reference to,
among other things, whether any such untrue or alleged untrue statements of a
material fact or omission or alleged omission to state a material fact relates
to information supplied by the Company and the Bank Subsidiary or by the
Placement Agent and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.

 

The Company and the Bank Subsidiary and the Placement Agent agree that it would
not be just and equitable if contribution pursuant to this Section 7 were
determined by pro rata allocation or by any other method of allocation which
does not take account of the equitable considerations referred to above in this
Section 7.  The aggregate amount of losses, liabilities, claims, damages and
expenses incurred by an indemnified party and referred to above in this
Section 7 shall be deemed to include any legal or other expenses reasonably
incurred by such indemnified party in investigating, preparing or defending
against any litigation, or any investigation or proceeding by any governmental
agency or body, commenced or threatened, or any claim whatsoever based upon any
such untrue or alleged untrue statement or omission or alleged omission.

 

Notwithstanding the provisions of this Section 7, the Placement Agent shall not
be required to contribute any amount in excess of the amount by which its
commissions received pursuant to Section 2(c) hereof exceeds the amount of any
damages which the Placement Agent has otherwise been required to pay by reason
of such untrue or alleged untrue statement or omission or alleged omission.

 

No person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the 1933 Act) shall be entitled to contribution from any person
who was not guilty of such fraudulent misrepresentation.

 

For purposes of this Section 7, each person, if any, who controls the Placement
Agent within the meaning of Section 15 of the 1933 Act or Section 20 of the 1934
Act and the respective partners, directors, officers, employees and agents of
such Placement Agent or any such controlling person shall have the same rights
to contribution as the Placement Agent, while each officer and director of the
Company and the Bank Subsidiary, and each person, if any, who controls the
Company and the Bank Subsidiary within the meaning of Section 15 of the 1933 Act
or Section 20 of the 1934 Act shall have the same rights to contribution as the
Company and the Bank Subsidiary.

 

16

--------------------------------------------------------------------------------


 

SECTION 8.                                Representations, Warranties and
Agreements to Survive Delivery.  All representations, warranties and agreements
contained in this Agreement or in certificates of officers of the Company or the
Bank Subsidiary submitted pursuant hereto shall remain operative and in full
force and effect, regardless of any investigation made by or on behalf of the
Placement Agent or controlling person, or by or on behalf of the Company or the
Bank Subsidiary, and shall survive delivery of the Shares to the purchasers
thereof.

 

SECTION 9.                                Termination of Agreement.

 

(a)                                  Termination; General.  The Placement Agent
may terminate this Agreement, by notice to the Company and the Bank Subsidiary,
at any time at or prior to the Closing Time if, since the time of execution of
this Agreement or since the respective dates as of which information is given in
the Offering Documents, (i) there has occurred any Material Adverse Effect, or
(ii) any condition specified in Section 5 hereof (other than Section 5(b)) shall
not have been fulfilled when and as required to be fulfilled), or (iii) there
has occurred any material adverse change in the financial markets in the United
States, any outbreak of hostilities or escalation thereof or any other calamity
or crisis, or any change or development involving a prospective change in
political, financial or economic conditions, in each case the effect of which is
such as to make it, in the judgment of the Placement Agent, impracticable to
market the Shares or to enforce contracts for the sale of the Shares, or
(iv) trading generally on the American Stock Exchange, the New York Stock
Exchange or the Nasdaq National Market has been suspended or limited, or minimum
or maximum prices for trading have been fixed, or maximum ranges for prices have
been required, by any of said exchanges or by such system or by order of the
Commission, the National Association of Securities Dealers or any other
governmental authority, or (v) a banking moratorium has been declared by the
United States, New York, North Dakota or Arizona authorities.

 

(b)                                 Liabilities.  If this Agreement is
terminated pursuant to this Section, such termination shall be without liability
of any party to any other party except as provided in Section 4 hereof, and
provided further that Sections 1, 6 and 7 hereof shall survive such termination
and remain in full force and effect.

 

SECTION 10.                          Notices.  All notices and other
communications hereunder shall be in writing and shall be deemed to have been
duly given if mailed or transmitted by any standard form of telecommunication. 
Notices to the Placement Agent shall be directed to Sandler O’Neill & Partners,
L.P., 919 Third Avenue, 6th Floor, New York, New York 10022, Facsimile (212)
466-7711, Attention: General Counsel, with a copy to Barack Ferrazzano
Kirschbaum Perlman & Nagelberg LLP, 333 W. Wacker Drive, Suite 2700, Chicago,
Illinois 60606, Facsimile (312) 984-3150, Attention: John E. Freechack; and
notices to the Company and the Bank Subsidiary shall be directed to 322 East
Main, Bismarck, North Dakota 58501, Facsimile (710)222-3653, Attention: Gregory
K. Cleveland, with a copy to Jones, Walker, Waechter, Poitevent, Carrere &
Denegre L.L.P., 10001 Woodloch Forest Drive, Suite 35, The Woodlands, Texas
77380, Facsimile (281) 296-4404, Attention: William Masters.

 

SECTION 11.                          Parties.  This Agreement shall inure to the
benefit of and be binding upon the Placement Agent and the Company and the Bank
Subsidiary and their respective successors.  Nothing expressed or mentioned in
this Agreement is intended or shall be construed to give any person, firm or
corporation, other than the Placement Agent and the Company and the Bank
Subsidiary, and their respective successors and the controlling persons and
other persons referred to in Sections 1, 6 and 7 hereof and their heirs and
legal representatives, any legal or equitable right, remedy or claim under or in
respect of this

 

17

--------------------------------------------------------------------------------


 

Agreement or any provision herein contained.  This Agreement and all conditions
and provisions hereof are intended to be for the sole and exclusive benefit of
the Placement Agent and the Company and the Bank Subsidiary and their respective
successors, and said controlling persons and other persons and their heirs and
legal representatives, and for the benefit of no other person, firm or
corporation.  No purchaser of Shares shall be deemed to be a successor by reason
merely of such purchase.

 

SECTION 12.                          Counterparts; Facsimile.  This Agreement
may be executed in any number of counterparts and by the parties hereto in
separate counterparts, and signature pages may be delivered by facsimile, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement.

 

SECTION 13.                          GOVERNING LAW; JURISDICTION.  THIS
AGREEMENT SHALL BE  GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES OF SAID STATE
OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

 

EACH OF THE COMPANY AND THE BANK SUBSIDIARY, ON BEHALF OF ITSELF AND ITS
SUBSIDIARIES, HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE
FEDERAL AND NEW YORK STATE COURTS LOCATED IN THE CITY OF NEW YORK IN CONNECTION
WITH ANY SUIT, ACTION OR PROCEEDING RELATED TO THIS AGREEMENT OR ANY OF THE
MATTERS CONTEMPLATED HEREBY, IRREVOCABLY WAIVES ANY DEFENSE OF LACK OF PERSONAL
JURISDICTION AND IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUIT,
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT.  EACH OF THE
COMPANY AND THE BANK SUBSIDIARY, ON BEHALF OF ITSELF AND ITS SUBSIDIARIES,
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO UNDER
APPLICABLE LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING
OF VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT AND
ANY CLAIM THAT ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS
BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

SECTION 14.                          Effect of Headings.  The Article and
Section headings herein are for convenience only and shall not affect the
construction hereof.

 

SECTION 15.                          Entire Agreement.  This Agreement
represents the entire understanding of the parties hereto with reference to the
transactions contemplated hereby and supersedes any and all other oral or
written agreements heretofore made.

 

18

--------------------------------------------------------------------------------


 

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the Company a counterpart hereof, whereupon this
instrument, along with all counterparts, will become a binding agreement among
the Placement Agent and the Company and the Bank Subsidiary in accordance with
its terms.

 

 

 

Very truly yours,

 

 

 

 

 

BNCCORP, INC.

 

 

 

 

 

 

 

By:

/s/ Gregory K. Cleveland

 

 

 

Name: Gregory K. Cleveland

 

 

Title: President and CEO

 

 

 

 

 

 

 

 

BNC NATIONAL BANK

 

 

 

 

 

 

 

By:

/s/ Gregory K. Cleveland

 

 

 

Name: Gregory K. Cleveland

 

 

Title: President and CEO

 

 

 

 

 

 

CONFIRMED AND ACCEPTED,

 

 

as of the date first above written:

 

 

 

 

 

SANDLER O’NEILL & PARTNERS, L.P.

 

 

 

 

 

By:

Sandler O’Neill & Partners Corp.,

 

 

 

the sole general partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ Robert A. Kleinert

 

 

 

 

Name: Robert A. Kleinert

 

 

 

Title: an officer

 

 

 

19

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Gregory K. Cleveland

Denise Forte-Pathroff, M.D.

John A. Hipp, M.D.

Richard M. Johnsen, Jr.

Tracey J. Scott

E. Thomas Welch

Jerry R. Woodcox

Neil M. Brozen

Shawn Cleveland Goll

Dave Hoekstra

Richard W. Milne, Jr.

Mark E. Peiler

Jerry D. Renk

Jess Roman

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Pursuant to Section 5(a) of the Placement Agency Agreement, counsel for the
Company and the Bank Subsidiary shall deliver an opinion in substantially the
following form:

 

1.                                       The Company is incorporated and is
validly existing as a corporation in good standing under the laws of the State
of Delaware.

 

2.                                       The Company has the corporate power and
authority to (i) execute and deliver, and to perform its obligations under the
Agreement and (ii) own, lease and operate its properties and to conduct its
business as described in the Offering Memorandum.

 

3.                                       The Company is registered with the FRB
as a bank holding company under the BHCA; and the Company is duly qualified as a
foreign corporation to transact business and is in good standing in each
jurisdiction in which such qualification is required, whether by reason of the
ownership or leasing of property or the conduct of business, except where the
failure to so qualify or be in good standing would not have a Material Adverse
Effect.

 

4.                                       The Bank Subsidiary is validly existing
and in good standing under the laws of the United States, has corporate power
and authority to own, lease and operate its properties and to conduct its
business as described in the Offering Memorandum, and is duly qualified to
transact business and is in good standing in each jurisdiction in which such
qualification is required, whether by reason of the ownership or leasing of
property or the conduct of business, except where the failure to so qualify or
be in good standing would not have a Material Adverse Effect.  The deposit
accounts of the Bank Subsidiary are insured by the FDIC up to the maximum amount
allowable under applicable law.

 

5.                                       Each of the Company’s “significant
subsidiaries” (as defined in Rule 1-02 of Regulation S-X, the “Significant
Subsidiaries”) is organized and validly existing and in good standing under the
laws of its jurisdictions of incorporation or formation and has the corporate or
other organizational power and authority to own, lease and operate its
properties and to conduct its business as described in the Offering Memorandum.

 

6.                                       The Company, the Bank Subsidiary and
the Other Subsidiaries are not required to qualify as a foreign corporation to
transact business in any jurisdiction other than the States of
[                  ].

 

7.                                       All of the issued and outstanding
capital stock of the Company has been duly authorized and validly issued, and is
fully paid and nonassessable; none of the capital stock of the Company was
issued in violation of the preemptive rights of any shareholder of the Company;
all of the issued and outstanding shares of capital stock of each of the
Company’s Significant Subsidiaries have been duly authorized and validly issued,
and are fully paid and nonassessable and to the best of such counsel’s
knowledge, such shares of capital stock of each such subsidiary are owned of
record by the Company, directly or through the Bank Subsidiary, free and clear
of any security interest, mortgage, pledge, lien, encumbrance, claim or
equitable right; and none of such outstanding shares of capital stock of the
Company’s Significant Subsidiaries was issued in violation of any preemptive or
similar rights arising by operation of law, of the certificate of incorporation,
by-laws or similar organizational documents of the Company, or its Significant
Subsidiaries or, to the knowledge of such

 

A-1

--------------------------------------------------------------------------------


 

counsel, of any agreement to which the Company, or any off its Significant
Subsidiaries is a party.

 

8.                                       Based on such counsel’s review of the
Company’s records, the authorized, issued and outstanding capital stock of the
Company as set forth in the Offering Memorandum under “Capitalization,” at the
date indicated therein, and there have not been any subsequent issuances of
capital stock of the Company, other than issuances of the Company’s common stock
under any benefit plan or arrangement maintained by or on behalf of the Company
or its subsidiaries.

 

9.                                       No consent, approval, authorization or
order of or filing, registration or qualification with any governmental agency
or authority is required under any law or regulation of the United States or any
jurisdiction in which the Company or any of its subsidiaries is organized or
incorporated or engages in any business in connection with the execution and
delivery by the Company of the Agreement and the consummation of the
transactions contemplated thereby except (i) as may be required under the Blue
Sky laws of the various states of the United States in connection with any sales
of Shares therein or (ii) as have already been obtained or made.

 

10.                                 The issuance and sale by the Company of the
Shares, the execution, delivery and performance by the Company and the Bank
Subsidiary of the Agreement, the consummation by the Company and the Bank
Subsidiary of the transactions contemplated thereby are not prohibited by any
statute or administrative regulation of the State of Delaware applicable to
them.

 

11.                                 The Agreement has been duly authorized,
executed and delivered by the Company and the Bank Subsidiary.

 

12.                                 The Shares have been duly authorized for
issuance by the Company, and when issued, executed and delivered against payment
therefor in accordance with the Agreement, will be validly issued and fully paid
and nonassessable.

 

13.                                 The execution, delivery and performance of
the Agreement by the Company and the Bank Subsidiary and the consummation by the
Company and the Bank Subsidiary of the transaction contemplated by the
Agreement, (i) will not result in any violation of the certificate of
incorporation or bylaws of the Company or any of its Significant Subsidiaries,
and (ii) will not conflict with, or result in a breach of any of the terms or
provisions of, or constitute a default (or an event which, with notice or lapse
of time or both, would constitute a default) under, or result in the creation or
imposition of any lien, charge and encumbrance upon any assets or properties of
the Company or any of its Significant Subsidiaries under, (a) any agreement,
indenture, mortgage or instrument of which we are aware that the Company or any
of its Significant Subsidiaries is a party to or by which it may be bound or to
which any of its assets or properties may be subject, or (b) any existing
applicable law, rule or administrative regulation of any court or governmental
agency or authority having jurisdiction over the Company or any of its
Significant Subsidiaries or any of their respective assets or properties, except
in case of (ii), where any such violation, conflict, breach, default, lien,
charge or encumbrance, would not have a Material Adverse Effect.

 

14.                                 The Shares conform in all material respects
to the description thereof contained in the Offering Documents.

 

A-2

--------------------------------------------------------------------------------


 

15.                                 The statements in the Offering Documents
under the captions “Supervision and Regulation,” “Description of Capital Stock,”
and “Plan of Distribution,” to the extent that such statements constitute
matters of law or legal conclusions, have been reviewed by such counsel and are
fair summaries and accurately present the information disclosed therein in all
material respects.

 

16.                                 To the best of such counsel’s knowledge,
there are no legal or governmental actions, suits, investigations or
proceedings, pending or threatened against the Company or any subsidiary of the
Company which otherwise would be required to be disclosed in the Offering
Documents, if the Offering Documents were included in a registration statement
filed pursuant to the 1933 Act, other than those described or referred to
therein.

 

17.                                 Assuming (i) the accuracy of the
representations and warranties, and compliance with the agreements, contained in
the Agreement and (ii) that the Shares are sold in the manner contemplated by,
and in accordance with, the Agreement, and the Offering Documents, it is not
necessary in connection with the offer, sale and delivery of the Shares to
register the Shares under the 1933 Act.

 

18.                                 The Company is not, and, following the
issuance of the Shares and the consummation of the transaction contemplated by
the Agreement and the application of the proceeds therefrom, the Company will
not be, an “investment company” required to be registered under the Investment
Company Act of 1940, as amended.

 

19.                                 During the course of the preparation of the
Offering Memorandum, we reviewed and participated in the preparation of the
Offering Memorandum, reviewed certain documents and participated in discussions
with officers of the Corporation and their advisors, and the Placement Agent and
its advisors.  Although we have not undertaken to determine independently, and
are not passing upon or assuming any responsibility for, the accuracy,
completeness or fairness of the statements contained in the Offering Memorandum
on the basis of such review and discussions, nothing has come to our attention
that causes us to believe that the Offering Memorandum (other than the financial
statements, notes to financial statements, schedules and other financial,
statistical or accounting information and data included therein or omitted
therefrom, as to which we express no view), as of the date of the Offering
Memorandum or at the date hereof, included or includes an untrue statement of a
material fact or omitted or omits to state a material fact necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading.

 

A-3

--------------------------------------------------------------------------------


 

EXHIBIT B

 

[Form of lock-up from directors, officers or other stockholders]

 

September    , 2005

 

Sandler O’Neill & Partners, L.P.

919 Third Avenue

6th Floor

New York, New York 10022

 

Re:                               Proposed Offering by BNCCORP, Inc.

 

Dear Sirs:

 

The undersigned, a stockholder and an officer and/or director of BNCCORP, Inc.,
a Delaware corporation (the “Company”), understands that Sandler O’Neill &
Partners, L.P. (“Sandler O’Neill”) proposes to enter into a Placement Agreement
(the “Placement Agreement”) with the Company providing for the private placement
of shares (the “Securities”) of the Company’s common stock, $0.01 par value per
share (the “Common Stock”).  In recognition of the benefit that such an offering
will confer upon the undersigned as a stockholder and an officer and/or director
of the Company, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the undersigned agrees with
Sandler O’Neill to be named in the Placement Agreement that, during a period of
180 days from the date of the Placement Agreement, the undersigned will not,
without the prior written consent of Sandler O’Neill, directly or indirectly,
(i) offer, pledge, sell, contract to sell, sell any option or contract to
purchase, purchase any option or contract to sell, grant any option, right or
warrant for the sale of, or otherwise dispose of or transfer any shares of the
Company’s Common Stock or any securities convertible into or exchangeable or
exercisable for Common Stock, whether now owned or hereafter acquired by the
undersigned or with respect to which the undersigned has or hereafter acquires
the power of disposition, or file any registration statement under the
Securities Act of 1933, as amended, with respect to any of the foregoing or
(ii) enter into any swap or any other agreement or any transaction that
transfers, in whole or in part, directly or indirectly, the economic consequence
of ownership of the Common Stock, whether any such swap or transaction is to be
settled by delivery of Common Stock or other securities, in cash or otherwise. 
Notwithstanding the foregoing, the undersigned shall not be prohibited from
exercising, receiving any shares of the Company’s common stock issued pursuant
to the exercise of, or receiving any options granted to the undersigned pursuant
to any benefit plan or arrangement maintained by or on behalf of the Company.

 

 

Very truly yours,

 

 

 

 

 

Signature:

 

 

 

Print Name:

 

 

 

B-1

--------------------------------------------------------------------------------